Citation Nr: 9929032	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hydronephrosis. 

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a stomach condition.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for herpes simplex virus keratitis of the left eye.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1954 to April 
1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for herpes simplex virus 
keratitis of the left eye and which determined that no new 
and material evidence had been submitted to support 
previously final denials of claims of entitlement to service 
connection for a stomach condition and for hydronephrosis. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1960, 
the RO denied service connection for hydronephrosis and a 
stomach condition, then claimed as an ulcer.

2.  Evidence associated with the claims file subsequent to 
the August 1960 decision, which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is no competent medical evidence that the veteran 
incurred additional disability as a result of an injury, or 
an aggravation of an injury, resulting from VA 
hospitalization, medical or surgical treatment.






CONCLUSIONS OF LAW

1.  The August 1960 RO decision, which denied entitlement to 
service connection for hydronephrosis and for a stomach 
condition, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104(a) (1998). 

2.  New and material evidence to reopen the claim for service 
connection for hydronephrosis and for a stomach condition has 
not been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).   

3.  The veteran's claim of entitlement to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for disability resulting from injury or aggravation of an 
injury due to VA hospitalization or medical treatment is not 
well-grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In an unappealed rating determination from August 1960, the 
RO denied entitlement to service connection for 
hydronephrosis and for a stomach condition, then styled as a 
claim for an ulcer.  Inasmuch as the veteran did not perfect 
a timely appeal, the RO's earlier decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court of Veterans Appeals 
concluded that "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, 12 Vet. App. 
1 (1998).  

The evidence that was of record at the time of the prior 
denial included service medical records, VA examination 
reports of 1960/1961, and correspondence from Orville L. 
Schmitz, D.O.  This previously considered evidence showed no 
chronic stomach condition in service or thereafter.  The 
veteran's claim vis-à-vis hydronephrosis was previously 
denied on the basis that it was a congenital condition, which 
was not shown in service and, therefore, not aggravated while 
the veteran was on active duty.

In the context of the current claim, post-service treatment 
show that the veteran has been evaluated and treated for a 
variety of complaints and ailments since service, including a 
myocardial infarction, eye pathology, and gastrointestinal 
disorders.  Also submitted was a statement from the veteran 
that during service his hydronephrosis was misdiagnosed as a 
spermatocele.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements concerning his hydronephrosis 
do not serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions), nor 
do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim). 

The evidence recently submitted bears directly, but not 
substantially upon the specific matters under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim because the evidence 
submitted still does not demonstrate a nexus between 
hydronephrosis or a stomach condition to service.  The Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claims, 
the prior decision remains final.  Accordingly, the benefit 
sought on appeal with respect to reopening claims of 
entitlement to service connection for hydronephrosis or for a 
stomach condition must be denied.

Herpes Simplex Virus Keratitis of the Left Eye 

The present appeal arises from the veteran's claim that he 
suffered herpes simplex virus keratitis of the left eye as a 
result of VA medical treatment in July 1997.  His claim for 
this condition was received in November 1997.

Pursuant to 38 U.S.C.A. § 1151, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).


In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability 
is actually the result of such disease or injury, or 
aggravation of an existing disease or injury, suffered 
as the result of hospitalization or medical treatment, 
and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).

However, the threshold question is whether the veteran has 
submitted a well-grounded claim.  38 U.S.C.A. § 5107(a).  
That is, the veteran must submit cognizable evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible or capable of 
substantiation.  In the present case that means there must be 
competent evidence of additional disability which is the 
result of the VA treatment in question.  Where the 
determinative issue involves a question of medical causation, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this regard, lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Looking to the evidence, the veteran was hospitalized on July 
1, 1997 at the VA medical facility in Iowa City with a 
primary diagnosis of myocardial infarction.  He had 
additional diagnoses of irritable bowel syndrome, gastritis 
and left conjunctivitis.  On discharge on July 7, 1997, he 
was provided eye drops, inter alia.  The veteran subsequently 
provided history of an ulcer in his left eye approximately 30 
years previously and with a reoccurrence some 8 years 
thereafter.  After the July 1997 discharge, the veteran 
continued to have eye complaints.  He was eventually 
diagnosed as herpes simplex virus keratitis of the left eye.  
In several months time, the eye pathology appears to have 
subsided without residuals.  In December 1997, the veteran 
was afforded a VA eye examination that reported the absence 
of redness and pain.  No competent medical authority has 
opined that the herpes simplex virus keratitis of the left 
eye began during the hospitalization or was aggravated by VA 
treatment or by delay of treatment. 

The critical question to be addressed in the present case is 
whether there is medical evidence that the veteran suffers 
additional disability as a result of injury or aggravation of 
an injury due to the VA medical treatment in question.  The 
veteran has offered his own statements regarding his belief 
that his herpes simplex virus keratitis of the left eye was 
due to or was aggravated by VA's treatment in July 1997.  
However, as noted earlier, lay statements and testimony as to 
matters of medical causation are not competent.  Espiritu.  

Moreover, after reviewing the totality of the evidence, the 
Board is unable to find medical evidence which in any manner 
links additional disability related to the herpes simplex 
virus keratitis of the left eye claimed by the veteran to the 
VA hospitalization in July 1997.

In sum, without medical evidence showing that the veteran has 
additional disability resulting from VA medical treatment, 
his claim must be viewed as not well-grounded under 38 
U.S.C.A. § 5107(a).  In closing, the Board notes that the 
United States Court of Appeals for the Federal Circuit held 
that only a person who has submitted a well-grounded claim 
can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of 38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).



ORDER

No new and material evidence having been submitted, the 
claims of entitlement to service connection for 
hydronephrosis and for a stomach condition are not reopened.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
herpes simplex virus keratitis of the left eye is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

